    Case: 1:21-cv-01643 Document #: 1 Filed: 03/25/21 Page 1 of 16 PageID #:1




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

HANI ODEH, individually and on behalf of
the class described below,
                                              Removed from the Circuit Court of
                  Plaintiff,                  Cook County, Illinois, County
                                              Department, Chancery Division
      v.                                      No. 2021-CH-00761

TD AMERITRADE, INC.,

                  Defendant,
                                              Civil Action No. __________
CITADEL SECURITIES AMERICAS LLC,
CITADEL ENTERPRISE AMERICAS LLC,
and CITADEL EXECUTION SERVICES,
INC.,

                  Respondents in Discovery.



                               NOTICE OF REMOVAL
        Case: 1:21-cv-01643 Document #: 1 Filed: 03/25/21 Page 2 of 16 PageID #:2




                                                 TABLE OF CONTENTS

                                                                                                                                 Page

BACKGROUND ............................................................................................................................ 1

GROUNDS FOR REMOVAL........................................................................................................ 4

     I. Removal Is Proper Pursuant to CAFA. ............................................................................... 4

          A. Plaintiff’s Lawsuit Is a “Class Action.” ........................................................................ 5

          B. Plaintiff’s Proposed Class Comprises Far More than 100 Members. ........................... 6

          C. Minimal Diversity of Citizenship Is Present. ................................................................ 7

          D. The Amount in Controversy Exceeds $5 Million. ........................................................ 7

     II. Alternatively, Removal Is Proper Pursuant to SLUSA. .................................................... 11

TIMELINESS OF REMOVAL .................................................................................................... 12

OTHER PROCEDURAL REQUIREMENTS AND NOTICE .................................................... 13
       Case: 1:21-cv-01643 Document #: 1 Filed: 03/25/21 Page 3 of 16 PageID #:3




        PLEASE TAKE NOTICE THAT, pursuant to the Class Action Fairness Act of 2005

(“CAFA”), 28 U.S.C. §§ 1332(d), 1453, and 1711; the Securities Litigation Uniform Standards

Act of 1998 (“SLUSA”), 15 U.S.C. §§ 77p and 78bb; and 28 U.S.C. §§ 1441 and 1446, Defendant

TD Ameritrade, Inc. (“TD Ameritrade”), hereby removes to the United States District Court for

the Northern District of Illinois the above-captioned state-court action, originally filed as Case

No. 2021-CH-00761 in the Circuit Court of Cook County, Illinois, County Department, Chancery

Division.1 The complaint and summons are attached as Exhibit A. TD Ameritrade states the

grounds for removal below.

                                         BACKGROUND

        1.      This case arises from a period of unprecedented volatility in the trading price and

volume of several securities.      Early in January 2021, members of an online forum called

“r/WallStreetBets” made coordinated purchases of the stock of several struggling companies,

including GameStop Corp. (“GME”), AMC Entertainment Holdings, Inc. (“AMC”), Nokia

Corporation (“NOK”), Naked Brand Group Limited (“NAKD”), and Healthier Choices

Management Corp. (“HCMC”). By late January, the prices and trading volume for these “meme

stocks” had increased dramatically. Some brokers allegedly responded to this volatility by

suspending trading in these securities through their platforms, leading to dozens of class-action

complaints being filed in nearly twenty different federal district courts and a few state courts.

Although TD Ameritrade never suspended trading on the meme stocks, it has been named as a

defendant in many of the meme-stock class actions, including this one.




 1
     By filing this Notice of Removal, TD Ameritrade does not intend to waive, and hereby
     reserves, any and all objections as to venue, personal jurisdiction, or the legal sufficiency of
     the claims, and all other objections and defenses. TD Ameritrade reserves the right to
     supplement or amend this Notice.

                                                  1
       Case: 1:21-cv-01643 Document #: 1 Filed: 03/25/21 Page 4 of 16 PageID #:4




        2.     Counsel for plaintiff Hani Odeh (“Plaintiff”) filed the instant action on February

17, 2021 in the Circuit Court of Cook County, Illinois, County Department, Chancery Division,

under the caption Odeh v. TD Ameritrade, Inc., No. 2021-CH-00761. The complaint asserts two

counts under Nebraska law—negligence and breach of fiduciary duty—based on purported

violations of the “best execution” rule promulgated by the Financial Industry Regulatory Authority

(“FINRA”). Compl. ¶¶ 62-78. FINRA is a self-regulatory organization established under federal

law to regulate the brokerage industry; it is “subject to significant … oversight” from the U.S.

Securities and Exchange Commission (“SEC”), including that the “SEC must approve all of

FINRA’s rules.” Aslin v. Fin. Indus. Regul. Auth., Inc., 704 F.3d 475, 476 (7th Cir. 2013); see 15

U.S.C. § 78s. Plaintiff purports to represent a class of “[a]ll persons or entities who attempted to

sell HCMC”—which is the common stock of Healthier Choices Management Corp., a security that

currently trades “over-the-counter” or “OTC”—“from January 27, 2021 to February 2, 2021 using

the TD platform whose orders were rejected or delayed.” Compl. ¶ 14.2

        3.     This is not the first time that Plaintiff’s counsel has filed these claims against

TD Ameritrade; in fact, he filed overlapping claims just two weeks earlier in federal court. On

February 3, 2021, Plaintiff’s counsel filed another meme-stock class action on behalf of a different

plaintiff, James Hiscock. See Hiscock v. TD Ameritrade, Inc., No. 1:21-cv-00624 (N.D. Ill.)

(complaint filed Feb. 3, 2021). The Hiscock complaint is attached hereto as Exhibit B. Like this

case, Hiscock asserts claims of negligence and breach of fiduciary duty under Nebraska law based

on purported violations of FINRA’s best-execution rule with respect to trading in HCMC. Ex. B

¶¶ 37-65. And the Hiscock complaint similarly seeks certification of a class of “[a]ll persons or



 2
     An OTC stock is one that is not listed on a major stock exchange. See Charles Schwab, Over-
     the-Counter (OTC) Securities, https://www.schwab.com/stocks/understand-stocks/otc-stock
     (last visited Mar. 23, 2021).

                                                 2
      Case: 1:21-cv-01643 Document #: 1 Filed: 03/25/21 Page 5 of 16 PageID #:5




entities who attempted to purchase or s[ell] OTC stocks from January 27, 2021 to February 1, 2021

using the TD platform whose orders were rejected or delayed.” Id. ¶ 10.

       4.      On February 5, 2021, Hiscock was identified as a case that should be centralized in

a single federal forum with numerous overlapping meme-stock cases, under 28 U.S.C. § 1407, the

statute governing multidistrict litigation (“MDL”). See In re Jan. 2021 Short Squeeze Trading

Litig., MDL No. 2989, Dkt. 1-2 (J.P.M.L.) (transfer motion filed Feb. 5, 2021). Hiscock has been

stayed, by agreement, pending a ruling by the Judicial Panel on Multidistrict Litigation (“JPML”)

whether to transfer Hiscock and the other related cases for consolidated or coordinated pre-trial

proceedings. Hiscock, No. 1:21-cv-00624, Dkt. 10. Plaintiff’s counsel did not dispute that

centralizing Hiscock with the other meme-stock class actions is appropriate before the deadline to

oppose centralization expired on March 1.

       5.      Plaintiff’s counsel instead filed the instant case in state court on February 17, 2021,

asserting claims on behalf of Plaintiff here that overlap with the claims in Hiscock. Indeed, the

complaint in this action copies large sections of the Hiscock complaint almost word for word.

Compare Compl. ¶¶ 1-2 (Introduction), ¶ 16 (questions of law or fact common to proposed class

members), ¶¶ 22-42 (alleged breach of duty under the best-execution rule), ¶¶ 62-78 (two counts

of negligence and breach of fiduciary duty), with Ex. B ¶¶ 1-2, 13, 17-36, 49-65. Both complaints

are class actions focusing on the plaintiff’s trading in the same OTC stock (i.e., HCMC) in late

January and early February. See Compl. ¶¶ 43-50; Ex. B ¶¶ 37-43. Both claim that TD Ameritrade

was unable to fulfill orders during overlapping class periods because third-party market makers

stopped accepting those orders. Compl. ¶ 52; Ex. B ¶ 44. Both assert negligence and fiduciary-

duty claims under Nebraska law based on alleged violations of the SEC-approved “rules

promulgated by FINRA.” See Compl. ¶¶ 62-78; Ex. B ¶¶ 49-65.




                                                 3
      Case: 1:21-cv-01643 Document #: 1 Filed: 03/25/21 Page 6 of 16 PageID #:6




       6.      Although Plaintiff’s counsel filed Hiscock in federal court, he filed this case in state

court in an attempt to plead around federal jurisdiction—and evade centralization under § 1407.

For example, the complaint asserts that “total classwide damages” in this case “are less than

$5,000,000,” the threshold for federal jurisdiction under CAFA. Compl. ¶ 12. The Hiscock

complaint, by contrast, alleges that the “[a]ggregate claims of individual Class Members exceed

$5,000,000.” Ex. B ¶ 4. The instant complaint seeks to justify the lower amount in controversy

by seeking certification of a subset of the same class in Hiscock—a class artificially limited to

persons who attempted to “sell” (but not buy) HCMC stock. Compl. ¶ 14 (“All persons or entities

who attempted to sell HCMC from January 27, 2021 to February 2, 2021 using the TD platform

whose orders were rejected or delayed.”). The instant complaint also omits other unspecified OTC

stocks from its alleged class definition, but that is at most a cosmetic distinction from the Hiscock

complaint, which makes just a fleeting reference to “OTC stocks” in its class definition and

proceeds to focus, like this case, only on HCMC in its substantive allegations. Compare Ex. B

¶ 10, with id. ¶¶ 37-48.

                                 GROUNDS FOR REMOVAL

       7.      Removal of this class action is proper under CAFA. See 28 U.S.C. §§ 1332(d),

1453(b). Alternatively, if HCMC is a “covered security,” removal would be proper under SLUSA.

See 15 U.S.C. §§ 77p and 78bb.

I.     Removal Is Proper Pursuant to CAFA.

       8.      CAFA generally authorizes removal of “class actions,” as defined in § 1332(d)(1).

See 28 U.S.C. § 1453(b). It provides federal jurisdiction over class actions (1) comprising at least

100 plaintiffs, (2) involving minimal diversity of citizenship of the parties, and (3) implicating an

aggregate amount in controversy that exceeds $5 million, exclusive of interest and costs. 28 U.S.C.




                                                  4
      Case: 1:21-cv-01643 Document #: 1 Filed: 03/25/21 Page 7 of 16 PageID #:7




§ 1332(d); see Home Depot U.S.A., Inc. v. Jackson, 139 S. Ct. 1743, 1746 (2019); Dieffenbach v.

Barnes & Noble, Inc., 887 F.3d 826, 827-28 (7th Cir. 2018).

       9.      TD Ameritrade denies any liability in this case and reserves all rights to oppose

class certification and contest the merits of all claims asserted. Subject to and without waiving

those rights, however, TD Ameritrade submits that the complaint satisfies the jurisdictional

requirements for removal under CAFA. The putative class, as defined in the complaint, includes

many more than 100 class members that are minimally diverse with TD Ameritrade. And while

the claims are worthless on the merits, they involve a matter in controversy that far exceeds the

sum of $5 million within the meaning of CAFA’s removal requirements.

       A.      Plaintiff’s Lawsuit Is a “Class Action.”

       10.     CAFA defines “class action” to include “any civil action filed under rule 23 of the

Federal Rules of Civil Procedure or similar State statute or rule of judicial procedure authorizing

an action to be brought by 1 or more representative persons as a class action.” 28 U.S.C.

§ 1332(d)(1)(B).

       11.     The complaint seeks certification of “a class action” of similarly situated plaintiffs

pursuant to 735 ILCS 5/2-801, Compl. at 14 (prayer for relief), which is Illinois’s “state

equivalent” of Rule 23 of the Federal Rules of Civil Procedure, LG Display Co. v. Madigan, 665

F.3d 768, 771-72 (7th Cir. 2011) (reasoning that an action under 735 ILCS 5/2-801 would be a

class action “[a]s defined by CAFA”); see also Marshall v. H&R Block Tax Servs., Inc., 564 F.3d

826, 828 (7th Cir. 2009) (“[T]he Illinois statute that authorizes class actions in Illinois, 735

ILCS5/2-801 et seq., is similar to Rule 23 ….”).         Plaintiff also seeks to be designated a

“representative of the proposed Class.” Compl. at 14.




                                                 5
      Case: 1:21-cv-01643 Document #: 1 Filed: 03/25/21 Page 8 of 16 PageID #:8




       12.     Thus, while TD Ameritrade denies that class certification is permissible in this case,

Plaintiff’s lawsuit is indisputably a putative “class action” within the meaning of CAFA. 28 U.S.C.

§ 1332(d)(1)(B).

       B.      Plaintiff’s Proposed Class Comprises Far More than 100 Members.

       13.     Plaintiff’s complaint proposes a class of “[a]ll persons or entities who attempted to

sell HCMC from January 27, 2021 to February 2, 2021 using the TD platform whose orders were

rejected or delayed,” excluding “TD, [its] respective officers, directors, and employees, affiliates,

legal representatives, heirs, successors, or assignees.” Compl. ¶ 14.

       14.     On its face, the complaint alleges that “hundreds of other investors also attempted

to sell shares of HCMC” during the class period. Compl. ¶ 56. In fact, more than 5,000 TD

Ameritrade clients placed orders to sell HCMC stock, through its platform, that were rejected

during the class period. Mollett Decl. ¶ 6.a.

       15.     This estimate of the size of the putative class is conservative. Plaintiff purports to

represent a class of all TD Ameritrade clients who attempted to sell HCMC stock but whose orders

were rejected or delayed. TD Ameritrade has conservatively estimated the smaller number of

clients whose HCMC sell orders were rejected because “market makers were not accepting orders

for HCMC.” Compl. ¶ 52. TD Ameritrade excluded from its estimate clients whose sell orders it

rejected for unrelated reasons, such as the clients’ failure to comply with TD Ameritrade’s policies

for trading OTC stocks.        See Mollett Decl. ¶ 8.       Even though this limitation makes

TD Ameritrade’s calculation narrower than the proposed class defined in the complaint,

TD Ameritrade’s estimate is more than fifty times the 100-class-member threshold required for

removal under CAFA.

       16.     CAFA’s minimum class member requirement is thus satisfied.




                                                 6
      Case: 1:21-cv-01643 Document #: 1 Filed: 03/25/21 Page 9 of 16 PageID #:9




       C.       Minimal Diversity of Citizenship Is Present.

       17.      CAFA requires minimal diversity of citizenship to invoke federal jurisdiction. This

requirement is satisfied if “any member of a class of plaintiffs is a citizen of a State different from

any defendant.” 28 U.S.C. § 1332(d)(2)(A).

       18.      Plaintiff is a citizen of Illinois. Citizenship for an individual “means domicile”—

i.e., “the person’s long-term plan for a state of habitation.” Myrick v. WellPoint, Inc., 764 F.3d

662, 664 (7th Cir. 2014). The complaint alleges that Plaintiff resides in Chicago, Illinois. Compl.

¶ 3. TD Ameritrade’s records also reflect that Plaintiff resides in Illinois. Mollett Decl. ¶ 5.

       19.      TD Ameritrade is a citizen of New York (where it is incorporated) and Nebraska

(where it has its principal place of business). Mollett Decl. ¶ 3; Compl. ¶ 4; see 28 U.S.C.

§ 1332(c)(1).

       20.      Accordingly, Plaintiff and TD Ameritrade are citizens of different states and

CAFA’s minimal diversity requirement is met. 28 U.S.C. § 1332(d)(2)(A).

       D.       The Amount in Controversy Exceeds $5 Million.

                1.     Credible Evidence Confirms that Tens of Millions of Dollars of Sell
                       Orders Were Rejected.

       21.      CAFA provides for federal jurisdiction over class actions “in which the matter in

controversy exceeds the sum or value of $5,000,000, exclusive of interest and costs.” 28 U.S.C.

§ 1332(d)(2). In calculating the amount in controversy, “the claims of the individual class

members shall be aggregated.” Id. § 1332(d)(6). The question for removal purposes is not “what

damages the plaintiff will recover,” but rather “how much is in controversy between the parties.”

Roppo v. Travelers Com. Ins. Co., 869 F.3d 568, 579 (7th Cir. 2017) (quoting Blomberg v. Serv.

Corp. Int’l, 639 F.3d 761, 763 (7th Cir. 2011)).




                                                   7
     Case: 1:21-cv-01643 Document #: 1 Filed: 03/25/21 Page 10 of 16 PageID #:10




         22.   “[A] defendant’s notice of removal need include only a plausible allegation that the

amount in controversy exceeds the jurisdictional threshold.” Dart Cherokee Basin Operating Co.

v. Owens, 574 U.S. 81, 89 (2014). Thus, a removing defendant need “only … establish the amount

in controversy by a good faith estimate that is ‘plausible and adequately supported by the

evidence.’” Roppo, 869 F.3d at 579 (quoting Blomberg, 639 F.3d at 763). If a defendant satisfies

its burden, “then remand is appropriate only if the plaintiff can establish the claim is for less than

the requisite amount to a ‘legal certainty.’” Id. (quoting Meridian Sec. Ins. Co. v. Sadowski, 441

F.3d 536, 541 (7th Cir. 2006)).

         23.   Here, Plaintiff seeks to recover “all actual and compensatory damages,” Compl. at

14, that the proposed class allegedly “suffered … as a result of not being able to sell [its] stock,”

id. ¶ 2. Plaintiff’s threadbare assertion that this amount is “less than $5,000,000” does not

withstand scrutiny. Id. ¶ 12; see Aliano v. Louisville Distilling Co., 115 F. Supp. 3d 921, 926-27

(N.D. Ill. 2015) (rejecting plaintiffs’ allegation that “the amount in controversy is less than

$5,000,000” where defendant had “plausibly shown” through “credible” evidence “that more than

$5,000,000 is at stake”).

         24.   TD Ameritrade’s records show that, during the proposed class period, well over

$50 million in sell orders for HCMC that were placed on its platform were rejected. Mollett Decl.

¶ 6.b.

         25.   In calculating that amount, TD Ameritrade excluded sell orders that were rejected

for reasons unrelated to Plaintiff’s complaint that third-party “market makers were not accepting

orders for HCMC,” Compl. ¶ 52. Mollett Decl. ¶ 8. For example, TD Ameritrade did not count

sell orders that were rejected for failure to comply with TD Ameritrade’s policies for trading OTC

stocks. See Mollett Decl. ¶ 8.




                                                  8
    Case: 1:21-cv-01643 Document #: 1 Filed: 03/25/21 Page 11 of 16 PageID #:11




       26.     TD Ameritrade measured the value of the sell orders it did count by multiplying the

number of HCMC shares its clients attempted to sell by the market price for HCMC at the time

the orders were placed. Mollett Decl. ¶ 9. This calculation confirms that tens of millions of dollars

of HCMC sell orders were rejected during the proposed class period.

       27.     Indeed, Plaintiff himself alleges in sweeping terms that “the proposed class lost

millions of dollars.” Compl. ¶ 68; accord id. ¶ 77. Although the claims are worthless on the

merits, the amount in controversy exceeds $5 million by many multiples under any reasonable

measure.

       28.     TD Ameritrade emphasizes that this calculation does not reflect “what damages the

plaintiff will recover,” Roppo, 869 F.3d at 579 (quoting Blomberg, 639 F.3d at 763), but it does

establish that the jurisdictional amount-in-controversy is easily satisfied in this case.        TD

Ameritrade’s calculation is “plausible and adequately supported by the evidence,” id. (quoting

Blomberg, 639 F.3d at 763), and it exceeds CAFA’s $5 million threshold many times over.

               2.      Plaintiff Cannot Evade Federal Jurisdiction by Splintering His
                       Claims.

       29.     The Hiscock complaint independently confirms that the amount-in-controversy

requirement is satisfied here. In Hiscock, the same counsel expressly pleaded that the amount in

controversy exceeds $5 million. Ex. B ¶ 4. That allegation is properly considered for purposes of

removal here because Plaintiff’s counsel has impermissibly attempted to split the same case across

two different proceedings.

       30.     “CAFA was clearly designed to prevent plaintiffs from artificially structuring their

suits to avoid federal jurisdiction.” Freeman v. Blue Ridge Paper Prods., Inc., 551 F.3d 405, 407

(6th Cir. 2008). Accordingly, CAFA will “not … permit the splintering of lawsuits solely to avoid

federal jurisdiction” in certain circumstances. Id. at 408. Those include situations where the same



                                                 9
    Case: 1:21-cv-01643 Document #: 1 Filed: 03/25/21 Page 12 of 16 PageID #:12




attorney files lawsuits on behalf of different putative classes where there is “no colorable basis”

for dividing up the classes, Hubbard v. Elec. Arts, Inc., 2011 WL 2792048, at *7 (E.D. Tenn. July

18, 2011) (quoting Freeman, 551 F.3d at 406), or where a state class action is “subsume[d]” by an

already pending federal class action, In re Kitec Plumbing Sys. Prods. Liab. Litig., 2010 WL

11618052, at *2, 6-7 (N.D. Tex. Aug. 23, 2010).

       31.     The complaint here presents the type of pleading gamesmanship that justifies

treating differently captioned cases as involving the same “matter in controversy.” As explained

above, Plaintiff’s counsel represents the plaintiff in Hiscock, a case raising the same claims

pertaining to the same securities on behalf of a broader putative class. See supra ¶¶ 3–6. Plaintiff’s

counsel did not file the instant action until after another litigant moved to transfer Hiscock and

other overlapping cases to an MDL—dramatically reducing the nuisance value of Hiscock. See

supra ¶ 4. Plaintiff’s counsel did not argue that Hiscock did not belong in the MDL. Instead,

Plaintiff’s counsel filed this suit, seeking to recapture Hiscock’s nuisance value by filing the same

claims on behalf of an artificially limited subset of the class members in Hiscock—sellers (but not

buyers) of HCMC stock. In these circumstances, this Court should recognize that this action

pertains to the same “matter in controversy” as in Hiscock, 28 U.S.C. § 1332(d)(2), which Hiscock

admits “exceed[s] $5,000,000, exclusive of interest and costs,” Ex. B ¶ 4.            See 28 U.S.C.

§ 1446(c)(2) (if uncontested, “the sum demanded in good faith in the initial pleading shall be

deemed to be the amount in controversy”).

       32.     Whether or not this case’s amount in controversy is aggregated with that of

Hiscock, the amount far exceeds $5 million. Therefore, the jurisdictional amount-in-controversy

requirement is satisfied, and removal to this Court is proper under CAFA.




                                                 10
      Case: 1:21-cv-01643 Document #: 1 Filed: 03/25/21 Page 13 of 16 PageID #:13




II.     Alternatively, Removal Is Proper Pursuant to SLUSA.

        33.    CAFA and SLUSA are complementary in that any action removable under SLUSA

“concerning a covered security” is excluded from CAFA. See 28 U.S.C. § 1332(d)(9)(A). SLUSA

permits removal of (1) “covered class actions” (2) “based upon the statutory or common law of

any State” (3) alleging “an untrue statement or omission of a material fact” (4) “in connection with

the purchase or sale of a covered security.” 15 U.S.C. §§ 77p(b)-(c), 78bb(f)(1)-(2); see Rabin v.

JPMorgan Chase Bank, N.A., 2007 WL 2295795, at *5 (N.D. Ill. Aug. 3, 2007).

        34.    The Court need not address SLUSA because removal is appropriate under CAFA.

Furthermore, Plaintiff alleges that HCMC is an OTC stock, and TD Ameritrade thus submits it is

not a covered security under SLUSA. To the extent the Court considers HCMC a “covered

security” that is excluded from CAFA, however, the elements for SLUSA removal are satisfied

here.

        35.    First, Plaintiff’s lawsuit qualifies as a “covered class action.” A “covered class

action” includes class actions seeking damages “on behalf of more than 50 persons or prospective

class members.” 15 U.S.C. §§ 77p(f)(2)(A)(i)(I) and 78bb(f)(5)(B)(i)(I). As explained above,

supra ¶¶ 13–15, Plaintiff seeks damages on behalf of a proposed class that far exceeds 50

members.

        36.    Second, Plaintiff’s claims are “based upon the statutory or common law of any

State” in that they allege common-law claims of negligence and breach of fiduciary duty under

Nebraska law. Compl. ¶¶ 62-78.

        37.    Third, Plaintiff’s complaint alleges “an untrue statement or omission of a material

fact” because its claims rest on purported violations of FINRA’s best-execution rule. A claim that

a defendant breached its “duty of best execution” is, at its “core,” a complaint that the defendant

“did not disclose its practice of not obtaining best execution.” Lewis v. Scottrade, Inc., 879 F.3d


                                                11
    Case: 1:21-cv-01643 Document #: 1 Filed: 03/25/21 Page 14 of 16 PageID #:14




850, 854 (8th Cir. 2018). Thus, while Plaintiff’s complaint asserts that he “does not allege any

misrepresentations or omissions,” Compl. ¶ 11, courts have regularly concluded that claimed

violations of the best-execution rule—even where plaintiffs “carefully avoided allegations that

explicitly sounded in fraud (words like misrepresentation, omission, or deception are absent from

their complaints)”—are nonetheless subject to removal under SLUSA. Zola v. TD Ameritrade,

Inc., 889 F.3d 920, 924 (8th Cir. 2018) (holding that the “gravamen” of a complaint alleging

violation of the best-execution rule “involves a misrepresentation or omission of a material fact in

connection with the purchase or sale of a covered security”); see Holtz v. JPMorgan Chase Bank,

N.A., 846 F.3d 928, 932 (7th Cir. 2017) (“Likewise a broker-dealer that fails to achieve best

execution for a customer … has a securities problem, not just a state-law contract or fiduciary-

duty problem.”).

       38.     Fourth, the alleged misrepresentation or omission regarding best execution

occurred “in connection with the … sale” of a security—HCMC. See Merrill Lynch, Pierce,

Fenner & Smith Inc. v. Dabit, 547 U.S. 71, 86 (2006) (recognizing that “Congress envisioned a

broad construction” of that phrase).

       39.     Accordingly, to the extent HCMC is a “covered security,” the requirements for

SLUSA removal are satisfied.

                                TIMELINESS OF REMOVAL

       40.     “The notice of removal of a civil action or proceeding shall be filed within 30 days

after the receipt by the defendant, through service or otherwise, of a copy of the initial pleading

setting forth the claim for relief upon which such action or proceeding is based ….” 28 U.S.C.

§ 1446(b).   The Supreme Court has confirmed that this 30-day deadline “is triggered by

simultaneous service of the summons and complaint.” Murphy Bros., Inc. v. Michetti Pipe

Stringing, Inc., 526 U.S. 344, 347-48 (1999). Moreover the Federal Rules of Civil Procedure


                                                12
     Case: 1:21-cv-01643 Document #: 1 Filed: 03/25/21 Page 15 of 16 PageID #:15




provide that “the period continues to run until the end of the next day that is not a Saturday, Sunday,

or a legal holiday.” Fed. R. Civ. P. 6(a)(1)(C).

        41.     Plaintiff filed this action on February 17, 2021, and served TD Ameritrade with the

summons and complaint on February 25. Therefore, TD Ameritrade’s deadline to remove is

March 29, 2021. A copy of the as-served complaint and summons is attached hereto as Exhibit A.

        42.     With this submission, TD Ameritrade is timely seeking removal within 30 days of

service of the summons and complaint.

                 OTHER PROCEDURAL REQUIREMENTS AND NOTICE

        43.     In accordance with 28 U.S.C. § 1446(a), copies of the complaint and all other

process, pleadings, and orders served on TD Ameritrade in the state court action are attached hereto

as Exhibit A.

        44.     This removal to the Northern District of Illinois, Eastern Division is proper under

28 U.S.C. § 1446(a) because the state-court action is pending in the Circuit Court of Cook County,

Illinois, which is located in this district and division.

        45.     Pursuant to 28 U.S.C. § 1446(d), upon filing the Notice of Removal, TD

Ameritrade will furnish written notice to Plaintiff’s counsel, and will file and serve a copy of this

Notice with the Clerk of the Circuit Court of Cook County, Illinois, Chancery Division.


        Dated: March 25, 2021                               Respectfully submitted,

                                                            /s/ Christian T. Kemnitz
        Elizabeth P. Papez                                  Christian T. Kemnitz
        GIBSON, DUNN & CRUTCHER LLP                         Hannah O. Koesterer
        1050 Connecticut Avenue, NW                         KATTEN MUCHIN ROSENMAN LLP
        Washington, DC 20036                                525 West Monroe Street
        Phone: (202) 955-8608                               Chicago, IL 60661
        epapez@gibsondunn.com                               Phone: (312) 902-5379
                                                            christian.kemnitz@katten.com

                                   Counsel for TD Ameritrade, Inc.


                                                   13
    Case: 1:21-cv-01643 Document #: 1 Filed: 03/25/21 Page 16 of 16 PageID #:16




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 25th day of March, 2021, the foregoing Notice of Removal was

served by first-class mail upon the following:

 Alexander N. Loftus
 LOFTUS & EISENBERG, LTD.
 161 N. Clark Suite 1600
 Chicago, Illinois 60601
 Phone: (312) 899-6625
 alex@loftusandeisenberg.com


                                                 /s/ Christian T. Kemnitz
                                                 Christian T. Kemnitz
